ANDERSON, C. J.
(1-3) The plaintiff had no paper title to the land in question, and as the defendant was not a trespasser, but held under color of title, which was older than the plaintiff’s color of title, and also' showed *32the title out of the government into a party with whom the plaintiff did not connect himself, the plaintiff in order to recover was required to establish a title by adverse possession and which he failed to do.—McCreary v. Jackson Lumber Co., 148 Ala. 247, 41 South. 822, and cases there cited. While the plaintiff proved some possessory acts upon the part of himself and his predecessors, they were not so open, peaceable, notorious, and continuous for 10 consecutive and unbroken years before the commencement of this suit as to ripen into title.— Chastang v. Chastang, 141 Ala. 451, 37 South. 799, 109 Am. St. Rep. 45. The trial court properly gave the general charge requested by the defendant. The defendant was entitled to the general charge regardless of- the testimony of W. L. Jones, as to the land that his father would have possessed. Hence, if the question eliciting his reply was error, it was error without injury.
(4) The plaintiff offered in evidence, "as color of title, three deeds which did not contain or purport to convey the land in question, and they could not, therefore, be regarded as color of title to said land, and the trial court did not err in sustaining the defendant’s objection to \ same.
Affirmed.
Mayfield, Somerville, and Gardner, JJ., concur.